Citation Nr: 1427738	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefit on appeal.

In December 2013, the Board remanded the Veteran's claim for further development.  The case has since been returned to the Board for adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that another remand is necessary prior to final adjudication of the Veteran's claim of service connection for bilateral hearing loss. 

The Board remanded this claim in December 2013 for further development-namely, for a VA examination to determine the nature and etiology of his claimed bilateral hearing loss disability.  A copy of the remand was returned to VA because the forwarding time had expired for the address provided by the Veteran.

The Veteran was scheduled for a VA audiological examination in January 2014.  He failed to appear.  Another VA examination was scheduled in March 2014 and the Veteran again did not appear.  On the February 2014 examination inquiry, the VAMC indicated that the Veteran's address and phone number provided by VBA differed from that in the VHA's database.  The AOJ contacted the Veteran in February 2014 to determine his current address and he provided it.  

Some of the recent communications sent to the Veteran were returned as undeliverable because the address number did not exist.  VA also used two different house numbers entered for the Veteran's address in communications that were sent to him and subsequently returned.   

Although there are copies of the examination inquiries in the claims file, there are no copies of the examination notices that were sent to the Veteran.  The February 2014 examination inquiry even shows a notation that the Veteran's address/phone provided by BVA differs from the VHA database.  It is simply unclear whether the Veteran was properly notified.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).  Moreover, there is no evidence that the examination notice was returned to sender. 

The Board is aware of 38 C.F.R. § 3.655 regarding action to be taken when a Veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. §§ 3.655(a), (b).  However, based on the above and in consideration of Kyhn, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination to determine the nature and etiology of any current bilateral hearing loss disability.  

Finally, in a June 2014 report of phone contact, the Veteran indicated that he was confused and frustrated with the process of obtaining VA benefits.  The VA employee handling the phone call was unable to obtain the Veteran's current address and the Veteran asked that his case be dropped and hung up the phone.  This phone call was to address the Veteran's tinnitus claim.  The Veteran did not withdraw his service connection claim for bilateral hearing loss.  

In an effort to ensure that all reasonable attempts to schedule and notify the Veteran of his scheduled VA audiological examination, the Board finds that a remand is necessary to afford the Veteran an additional opportunity to appear for a VA examination.  The Veteran should also be afforded the opportunity to obtain an accredited representative to assist in his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to confirm the Veteran's current contact information, to include confirming any necessary updates to VA databases.  All attempts to confirm this information should be properly documented in the claims file.  When contact is made with the Veteran, the RO/AMC should inform him of his ability to obtain representation for his claim and clearly describe the process of obtaining representation in his case.

2.  The Veteran is to be notified that it is his responsibility to report for VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

3.  Schedule the Veteran for appropriate VA examination for bilateral hearing loss.  The claims file should be provided to the appropriate examiner for review, including the pertinent evidence contained the electronic files, and the examiner should note that it has been reviewed.  

After reviewing the file, obtaining a complete history from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has bilateral hearing loss caused or aggravated by his military service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

3.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative (if any) should be provided a supplemental statement of the case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



